PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Holmes, Jackie
Application No. 14/519,586
Filed: 21 Oct 2014
For Spatula Knife Utensil

:
:
:	DECISION ON PETITION
:
:


This is a decision on the renewed petition pursuant to 37 C.F.R. 
§ 1.137(a), filed January 28, 2022, to revive the above-identified application.

This renewed petition pursuant to 37 C.F.R. § 1.137(a) is DISMISSED.

The above-identified application became abandoned for failure to reply in a timely manner to the non-final Office action, mailed October 11, 2016, which set a shortened statutory period for reply of three months.  No response was received, and no extensions of time under the provisions of 37 C.F.R. § 1.136(a) were requested.  Accordingly, the above-identified application became abandoned on January 12, 2017.  A notice of abandonment was mailed on May 11, 2017.

A grantable petition pursuant to 37 C.F.R. § 1.137(a) must be accompanied by:

(1) The reply required to the outstanding Office 
 	    action or notice, unless previously filed;
	(2) The petition fee as set forth in 37 C.F.R. 
         § 1.17(m);
	(3) Any terminal disclaimer (and fee as set forth in 
	    § 1.20(d)) required pursuant to paragraph (d) of this 
	    Section; and, 
	(4) A statement that the entire delay in filing the 
	    required reply from the due date for the reply until 
	    the filing of a grantable petition pursuant to this 
	    section was unintentional.  The Director may require 
	    additional information where there is a question 
	    whether the delay was unintentional.


The decision mailed on July 16, 2021 set an extendable two month period for reply.  

This renewed petition was received on January 28, 2022, which means that a five-month extension of time was required to make timely this renewed petition.  No extension of time was requested, and none was received.  While the petition indicates that a $300 payment was included via check number 0204, no check was received (a five-month extension of time would have been $790 at the micro entity rate).  An authorization to charge any required fee to a Deposit Account has not been located in the electronic file.

It follows that this renewed petition was not timely, and since the maximum extendable period of time to provide the same has passed, any renewed petition cannot be considered on the merits unless a second petition fee is filed, which is currently set at $525 at the micro entity rate.

On renewed petition, Petitioner will need to provide more details and address the following five deficiencies:

On what date did the aforementioned financial difficulties commence?

On what date did her financial difficulties abate, placing her in a position where she could pursue the revival of this application?

Petitioner failed to provide a response to the non-final Office action, and she has included language which strongly suggests that she has not seen a copy of the non-final Office action.  

Was she aware that a copy of the application’s file history can be viewed online?  

Was she aware that a physical copy of the same can be ordered from the USPTO?

Why was a timely response to the decision mailed on July 16, 2021 not provided to the USPTO?


The remarks received on January 28, 2022 would serve as the required reply.

Any reply must be submitted within TWO MONTHS from the mail date of this decision.  Extensions of time under 37 C.F.R. § 1.136(a) are permitted.  The reply should include a cover letter entitled “Renewed Petition pursuant to 37 C.F.R. § 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C § 704.

The renewed petition should indicate in a prominent manner that the attorney handling this matter is Paul Shanoski, and may be submitted by mail,1 hand-delivery,2 or facsimile.3  Registered users of EFS-Web may alternatively submit a response to this decision via EFS-Web.4

If responding by mail, Petitioner is advised not to place the undersigned’s name on the envelope.  Only the information that appears in the footnote should be included – adding anything else to the address will delay the delivery of the response to the undersigned.

Telephone inquiries regarding this decision should be directed to the undersigned at (571) 272-3225.5  

/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions





    
        
            
        
            
        
            
    

    
        1 Mail Stop Petition, Commissioner for Patents, United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA, 22313-1450.  
        2 Customer Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314.
        3 (571) 273-8300: please note this is a central facsimile number.  
        4 https://www.uspto.gov/patents/apply
        
        5 Petitioner will note that all practice before the Office should be in writing, and the action of the Office will be based exclusively on the written record in the Office.  See 37 C.F.R. § 1.2.  As such, Petitioner is reminded that no telephone discussion may be controlling or considered authority for any further action(s) of Petitioner.